Citation Nr: 1706204	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to higher disability ratings for status post lateral meniscectomy and debridement of the right knee (right knee disability), rated as 10 percent disabling prior to January 23, 2013, and as 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 until May 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating for status post partial lateral meniscectomy and debridement of the right knee effective May 27, 2006. 

In January 2007, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in August 2007, and reissued in June 2009 so that it could be mailed to the Veteran's updated address.  The RO then issued a July 2009 supplemental SOC (SSOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.  The RO issued another SSOC in May 2012. 

In February 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript has been associated with the claims file. 

In June 2013, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  In January 2014, the AMC continued the initial noncompensable rating for the Veteran's right knee disability prior to October 4, 2013, but granted a rating of 10 percent from that date. 

In November 2014, and December 2015, the Board again remanded the claim to the RO, via the AMC.  

Pursuant to the most recent, December 2015 remand, in August 2016, the AMC granted a 10 percent rating for the Veteran's right knee disability prior to January 23, 2013, and a 20 percent rating from that date.  However, as the Veteran is presumed to seek the maximum available benefit for a disability, and higher ratings are assignable before and after January 23, 2013, the Board has now characterized the claim appeal as involving requests for a higher rating at each stage (as reflected on the title page).  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran has asserted his entitlement to disability ratings in excess of 10 percent for his right knee disability prior to January 23, 2013, and in excess of 20 percent thereafter.  Although the ratings for this disability have been assigned under Diagnostic Codes (DC) 5258-5259, limitation of motion has been a primary consideration in evaluating the disability.  See, e.g., February 2016 SSOC.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  

Pursuant to the Board's December 2015 remand, the Veteran was afforded a VA knee examination for evaluation of his right knee in July 2016.  During the examination, he reported limited range of motion and pain in the right knee joint.  He stated that it was flare-up pain, which occurred four times per week, with a pain intensity of eight out of ten, that lasted for several hours.  He also remarked that he had difficulty kneeling, squatting, and climbing stairs; as well as pain with prolonged standing and walking.  On examination, the ranges of motion were recorded for flexion and extension, and the examiner noted pain on examination that caused functional loss.  

The examiner opined that he could not say whether the Veteran's pain, weakness, fatigability, or incoordination significantly limited his functional ability during a flare-up because the Veteran was not examined during a flare-up and to do so would be mere speculation.  However, from the examiner's remarks under the "Medical History" section previously described, it appears the Veteran was examined during a flare-up.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As such, it is unclear why the examiner could not provide an opinion as to whether the Veteran's flare-ups significantly limited his functional ability.  Further, the Veteran performed three repetitive range of motion tests, but the examiner stated that he did not examine the Veteran immediately after repetitive use over time.

The Board also notes that, since the Board's December 2015 remand, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), a case involving evaluation of a knee disability.  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  See Correia, 28 Vet. App. at 168-70.  Here, while the July 2016 VA examiner indicated that there was evidence of pain with weight-bearing, the examiner did not indicate whether range of motion testing of the right knee was also conducted on weight-bearing.  That information, as well as other information responsive to 38 C.F.R. § 4.59 and Correia, is needed to properly evaluate the Veteran's right knee disability.  

Given all the above, the Board finds that a new examination to obtain contemporaneous clinical findings that are responsive to applicable rating criteria and rating considerations is needed to assess the severity of the Veteran's service-connected right and left knee disabilities.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for higher ratings.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Washington, D.C., and that records from that facility dated through December 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Palo Alto VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim for higher ratings on appeal.  Adjudication of the claim should include consideration of whether any, or any further, staged rating of the right knee disability is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VAMC in Washington. D.C. (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination, by an appropriate medical professional, for evaluation of his service-connected right knee disability.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The examiner should also conduct range of motion testing of the left knee, for comparison purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of the right knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination . If pain on motion is observed, the examiner should indicate the point at which pain begins.  

Also for the right knee, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should indicate whether there is any ankylosis in the right knee, and, if so, whether it is favorable or unfavorable, and the angle at which the knee is held.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.   

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for higher ratings on appeal light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of whether any, or any further, staged rating of the right knee disability is warranted.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

